Citation Nr: 0606765	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-20 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increase in a monthly apportionment 
from June 2003 to December 2003.

2.  Entitlement to restoration of an apportionment effective 
January 1, 2004.


REPRESENTATION

Appellant not represented

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and J.W.
ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to June 
1973 and from January 1991 to September 1992.  The appellant 
was the veteran's spouse until January 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that proposed to apportion $300 per month of the 
veteran's VA disability compensation benefits to the 
appellant.  In a November 2003 Special Apportionment 
Decision, the RO apportioned $200 per month of the veteran's 
VA disability compensation benefits to the appellant.  The 
appellant testified before the Board at a hearing held at the 
RO in June 2005.  

The claim for restoration of an apportionment effective 
January 1, 2004 is addressed in the REMAND part of this 
decision and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for 
adjudication of the claim (other than the claim discussed in 
the REMAND portion below) has been obtained.

2.  The veteran received monthly VA disability compensation 
rates of $2,670 since December 2002 and $2,725 since December 
2003, subject to the monthly apportionment of $200 that had 
previously been approved as of June 2003.

3.  The appellant has demonstrated financial need in the 
amount of $350 per month, and the evidence does not 
demonstrate that such an apportionment of the veteran's VA 
benefits would pose an undue hardship to him. 


CONCLUSION OF LAW

The criteria for a special apportionment of $350 per month to 
the appellant have been met.  38 U.S.C.A. § 5307 (West 2002); 
38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal involves a contested claim for an apportionment 
of the veteran's VA compensation benefits.  Although not 
specifically addressing the apportionment statute (38 
U.S.C.A. § 5307), the United States Court of Appeals for 
Veterans Claims (Court) has held that VA's duties to notify 
claimants under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002), do not apply to claims predicated on 
chapter 53 of title 38 of the U.S.Code, which concerns 
special provisions relating to VA benefits.  See Lueras v. 
Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 
Vet. App. 132 (2002).  This does not, however, obviate the 
necessity of informing each party of the evidence necessary 
to substantiate their claims.  See Barger, supra.

Specifically, the RO sent correspondence in November 2003, 
January 2004, February 2004, and July 2004; and a statement 
of the case in June 2004.  The correspondence and 
adjudicative documents also discussed specific evidence and 
the particular legal requirements applicable to the claim on 
appeal.  Taken together, these documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, and the pertinent laws and 
regulations, and the reasons for the RO's decisions.  

An apportionment claim is a "contested claim" and is 
subject to special procedural regulations.  See 38 C.F.R. §§ 
19.100, 19.101, and 19.102 (2005).  VA has provided each 
party notices and determinations related to the contested 
claim and has advised each party of the applicable laws and 
regulations.  Thus, VA has made all efforts to notify and to 
assist the parties with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the parties' possession.  Thus, the VA 
has satisfied its "duty to notify" the parties.

In addition, VA has obtained all relevant, identified, and 
available evidence.  The parties are required to cooperate to 
the extent possible.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991) (duty to assist is not a "one-way street").

In conclusion, the Board finds that the VA has satisfied any 
applicable duties to notify and assist the parties.  The 
Board now turns to the merits of the claims.

Veterans benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  

The first type is a "general" apportionment, which may be 
paid under the circumstances set forth in 38 C.F.R. § 3.450.  
More specifically, all or any part of the compensation 
payable on account of any veteran may be apportioned if the 
veteran is not residing with his spouse and the veteran is 
not reasonably discharging his responsibility for the 
spouse's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment 
was apparently designed to provide for an apportionment in 
situations where a veteran is reasonably discharging his 
responsibility for the support of any claimant who might be 
entitled to a "general" apportionment, but special 
circumstances exist which warrant giving "dependents" 
additional support.  See, e. g., Vet. Reg. No. 6(c), 
Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 
(June 1934).

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

The Board notes that the "benefit-of-the-doubt" rule does 
not apply in simultaneously contested claims (such as this 
case) because the benefit of the doubt cannot be given to 
both the appellant and the veteran.  See Elias v. Brown, 10 
Vet. App. 259, 263 (1997).

During the period of time at issue, the veteran has been 
receiving compensation based on awards of service connection 
for post-traumatic stress disorder (rated 100 percent 
disabling), asthma (60 percent), vascular tension headaches 
(50 percent), a right knee disability (20 percent), a low 
back disability (20 percent), tinnitus (10 percent), hearing 
loss (0 percent), residuals of fracture of the right great 
toe (0 percent), and a scar from a right upper back cyst, 
post-operatively (0 percent).  He has been payable at the 100 
percent level since June 1995 with additional special monthly 
compensation since February 2001.  See 38 U.S.C.A. § 1114(s) 
(West 2002); 38 C.F.R. § 3.350(i) (2005).  The relevant 
monthly VA disability compensation rates have been $2,670 
since December 2002 and $2,725 since December 2003.

In May 2003, the appellant filed a claim seeking 
apportionment of the veteran's VA disability compensation 
benefits.

In September 2003, the RO proposed to apportion $300 of the 
veteran's monthly VA disability compensation benefits to the 
appellant.  

In November 2003, the RO implemented an apportionment in the 
amount of $200 per month, effective June 1, 2003.  According 
to the RO's November 2003 Special Apportionment Decision, the 
appellant had demonstrated need whereas the veteran had not 
provided any evidence to support financial hardship; the 
Decision noted that the appellant had no monthly income, but 
that she had $520 in monthly expenses.

The Board finds that the appellant has demonstrated some 
hardship.  A May 2005 certificate from a family medicine 
specialist reflects that the appellant has been treated for 
hypertension with anxiety component, tension headaches, 
generalized anxiety disorder, and generalized ostearthritis.  
In June 2005, she also testified before the Board that she 
was living in poverty and with limited means. 

However, the appellant appears to have misstated the precise 
amount of her financial hardship.  At the June 2005 hearing, 
she testified about her utility bills and her rental housing 
needs and her fear that she was about to be evicted.  In 
August 2003, the appellant wrote that she had $1,000 in 
monthly expenses, including $100 for rent, $600 for food and 
utilities, $100 for consultation and medicines, $150 for car 
maintenance, and $50 for miscellaneous expenses.  But 
according to an October 2003 financial status report, the 
appellant listed $520 in monthly expenses, but without any 
income; rent or mortgage payments were $100, food was $200, 
utilities and heat were $70, and car insurance was $150 (per 
quarter).  And according to a December 2003 letter, her 
monthly expenses totalled $505; rent was $120, utilities and 
car maintenance were $120, food and a house helper was $250, 
and miscellaneous expenses such as clothing and laundry were 
$15.  In the space of several months, the appellant radically 
revised her statement concerning monthly expenses for food 
and utilities.  At the June 2005 hearing, she also testified, 
along with a witness, as to a loan from that witness that has 
yet to be repaid.  Her conflicting statements raise questions 
as to accuracy and credibility.  Also, the Board notes that 
the appellant lists expenses such as payments to a domestic 
helper, but she has presented no evidence whatsoever that a 
domestic helper is necessary.  However, in light of the 
regulatory guidance, the evidence before the Board is 
sufficient to find that the appellant has otherwise 
demonstrated hardship.  She has no income except for an 
unspecified amount from washing clothes at a laundry.      

The amount of the monthly apportionment to the appellant was 
$200 as of June 2003.  The RO terminated that monthly 
apportionment payment as of January 1, 2004.  (The Board will 
discuss the appellant's claim for restoration of the 
apportionment below.)  The appellant has indicated that an 
apportionment of $500 per month would be satisfactory, given 
her expenses.  Ordinarily, less than 20 percent of a 
veteran's monthly benefits is deemed insufficient for any 
apportionee.  See 38 C.F.R. § 3.451.  Certainly, a monthly 
apportionment of $500 is slightly less than 20 percent of the 
veteran's monthly VA benefits during the time period in 
question (either $2,670 since June 2003 or $2,725 since 
December 2003).  The "20 percent" baseline under 38 C.F.R. 
§ 3.451 is a guideline for ordinary circumstances; the 
appellant's statements that $500 per month would be 
sufficient suggest that her circumstances are different from 
the ordinary circumstances envisioned by 38 C.F.R. § 3.451.  

However, the Board cannot conclude that $500 per month is 
appropriate for an apportionment.  As noted above, in August 
2003, the appellant identified $1,000 in monthly expenses 
($100 for rent; $600 for food and utilities; $100 for 
consultation and medicines; $150 for car maintenance; $50 for 
miscellaneous expenses).  In October 2003, the appellant 
listed $520 in monthly expenses ($100 for rent; $200 for 
food; $70 for utilities and heat; $150 for car insurance per 
quarter).  In December 2003, her monthly expenses were $505 
($120 for rent; $120 for utilities and car maintenance; $250 
for food and a house helper; $15 for miscellaneous expenses 
such as clothing and laundry).  At her June 2005 hearing, she 
also stated that she spent 360 Philippine pesos per month for 
cable television.  On consideration of the discrepancies in 
the appellant's financial statements, the Board will not 
consider her cable television bill (360 Philippine pesos), 
her purported miscellaneous expenses ($15), her payments for 
a house helper (apparently $50), the difference between rent 
payments in October 2003 and December 2003 ($20), the 
difference between utility payments in October 2003 and the 
figure given for utility and car maintenance payments in 
December 2003 ($50), which approach $150.  Therefore, the 
Board concludes that the appellant has demonstrated financial 
need not to exceed $350 per month in apportionment. 

VA has afforded the veteran every opportunity to provide 
evidence that a $350 monthly apportionment of his benefits 
would pose an undue hardship on him.  He has stated that he 
would accept an apportionment of $125 per month, which 
incidentally is the amount by which the veteran's VA benefits 
were increased by virtue of his having had his spouse as a 
dependent for the period of time in question.  The record 
indicates that the veteran is receiving not only VA benefits, 
but also benefits from the Social Security Administration and 
from a pension.  The Board will not rely on the appellant's 
characterization of those payments.  But the veteran has not 
provided any information as to those benefits or any 
indication that an apportionment of $350 per month for the 
very limited period of time in question (June 2003 through 
December 2003) would be an undue hardship.

The Board also notes the appellant's argument that she is 
entitled to an increased apportionment under the provisions 
of the Uniformed Services Former Spouses Protection Act, 10 
U.S.C.A. § 1408 (West 2002) (hereinafter "the USFSPA").  
However, as the RO informed the appellant, the USFSPA is not 
a law that is administered by VA's Secretary.  See 
38 U.S.C.A. § 511 (West 2002).  

Finally, the Bord notes that there are serious credibility 
issues with both parties.  The appellant insists that the 
veteran still resides in the Philippines and she submits an 
April 2004 marriage certificate for the veteran that was 
issued in the Philippines.  However, VA medical treatment 
records from Kentucky in 2003 indicate that the veteran was 
living in Kentucky, even though the appellant was alleging 
that the veteran was living in the Philippines.  With regard 
to the veteran, his VA medical treatment records portray him 
as being so disabled that he has no social life.  However, 
the record indicates that he remarried in April 2004, thus 
calling into question some reported symptoms about his 
ability to interact socially and form relationships.  
Regrettably, it does not appear that either of the parties 
has been completely forthcoming with regard to this case.    

Therefore, for the period of time in question, under the 
circumstances of this case, the Board concludes that the 
appellant is entitled to a special apportionment of $350 per 
month, from June 2003 until the effective date of termination 
of her apportionment (i.e., January 1, 2004).  


ORDER

A special apportionment in the amount of $350 per month to 
the appellant is granted for the period from June 2003 to 
December 2003.


REMAND

In the judgment of the Board, additional development is 
needed with regard to the claim for restoration of the 
apportionment effective January 1, 2004.

As noted in the discussion above, an apportionment (either 
"general" or "special" apportionment) is payable to a 
spouse, in relevant part.  38 U.S.C.A. § 5307(a)(2); 
38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.  

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  38 U.S.C.A. § 101(31) (West 2002).  The 
term "wife" means a person whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) (2005) and 
38 C.F.R. § 3.50(a) (2005).  Under 38 C.F.R. § 3.1(j), the 
term "marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage or 
the law of the place where the parties resided when the 
rights to benefits accrued.  See also 38 C.F.R. § 3.205 
(2005).

The validity of a divorce decree regular on its face, will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce.  38 C.F.R. § 
3.206 (2005).  

In this case, the appellant has questioned the validity of 
the divorce; specifically, she argues that the veteran 
obtained a dissolution of marriage and that this is different 
from a divorce for purposes of this apportionment.  

In its decisions, the RO concluded that the appellant and the 
veteran were divorced as of January 14, 2004.  The evidence 
includes an order dated January 14, 2004, in the Jefferson 
Family Court of Jefferson County, Kentucky.  It appears that 
that Court corrected the order in a modified order dated 
February 9, 2004.  However, the RO did not address the 
appellant's argument raising a question as to the validity of 
the dissolution of the marriage.  Also, in light of the 
multiple documents from the Court, the Board finds the 
evidence incomplete as to the date that the marriage between 
the appellant and the veteran would have ended.  On remand, 
the RO should clarify this issue and adjudicate the 
appellant's contesting of the validity of the divorce. 

On remand, the RO should adjudicate the claim for restoration 
of the apportionment as of January 1, 2004, in light of the 
appellant's arguments regarding the validity of the divorce.  
The RO should obtain copies of all pertinent court orders 
issued by the Jefferson Family Court of Jefferson County, 
Kentucky, including the relevant docket sheets from that 
Court.  The RO should address precisely when the appellant's 
marriage to the veteran ended in light of the applicable 
laws.  See 38 C.F.R. § 3.1(j).

Accordingly, the Board REMANDS the claim for restoration of 
an apportionment as of January 1, 2004, for the following 
actions:

1.  Obtain copies of all pertinent court 
orders issued by the Jefferson Family 
Court of Jefferson County, Kentucky, 
including the relevant docket sheets 
from that Court, in the case involving 
the veteran's dissolution of marriage 
from the appellant.  

2.  Then, readjudicate the claim for 
restoration of the apportionment as of 
January 1, 2004, including the validity 
of any divorce.  Address precisely when 
the appellant's marriage to the veteran 
ended in light of the applicable laws.  
See 38 C.F.R. § 3.1(j) (2005).  Provide 
the parties and their representatives, 
if any, with a supplemental statement of 
the case and the appropriate opportunity 
to respond thereto.  Then return the 
case to the Board for its review, as 
appropriate.

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The RO must treat this claim expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


